CONTINUATION SHEET
Regarding item 7, claim 1 incorporates the limitations of canceled claim 13. Amended claim 1 would be met by the combination of Saiki and Shinoda as applied formerly to claim 13 in the last Office Action dated 12/30/2020.

Response to Arguments
Applicant's arguments on pages 6-7, with regard to claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al as applied to claim 1 above, and further in view of Shinoda et al (USPGPUB 2014/0295646) have been fully considered but they are not persuasive. Applicant argues that Saiki and Shinoda fail to disclose the limitation “wherein the curing agent includes a microcapsule latent curing agent, and wherein the blending amount of the curing agent is larger than the blending amount of the epoxy compound”.
Examiner’s response: Saiki discloses the limitation “wherein the curing agent includes a microcapsule latent curing agent” in paragraph [0056]. The Examiner acknowledges that Saiki discloses a preferable range of curing agent of 0.1 pbw to 20 pbw with respect to 100 pbw of an epoxy resin [0057], but discloses an embodiment (Example 5) wherein curing agent C-3 has a higher content than epoxy component B-1 [0197-0213] [Table 1]. Shinoda is relied on to meet the relative amount of curing agent limitation. See paragraphs 20-22 of the OA dated 12/30/2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781